Citation Nr: 1749562	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.  

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 30 percent for asthma. 

6.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder. 

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1998 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, September 2012 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in connection with his appeal.  Prior to the hearing, the Veteran's representative submitted a written statement requesting that the Veteran be granted a TDIU based on the evidence of record.  See October 26, 2017 Email Correspondence.  The representative further stated that if this claim were granted, the Veteran would withdraw his request for a hearing.  See id.  As the Board is granting a TDIU based on the evidence of record, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.

2.  In October 2017, prior to the issuance of a decision in the appeal, the Veteran, through counsel, withdrew the remaining appellate claims listed on the title page.


CONCLUSIONS OF LAW

1.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of entitlement to service connection for erectile dysfunction and sleep apnea and entitlement to higher initial ratings for left and right shoulders, left and right knees, bilateral pes planus, PTSD, and asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to TDIU

The Board finds that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment during the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  See id.  During the appeal period the Veteran has been service-connected for asthma rated at 30 percent, PTSD rated at 30 percent, and various orthopedic disabilities including: left shoulder disability rated as 20 percent, a right shoulder disability rated at 10 percent, a left knee disability rated at 10 percent, a right knee disability rated at 10 percent and bilateral pes planus rated at 10 percent.  The orthopedic disabilities combined are in excess of 40 percent.  See 38 C.F.R. § 4.25.  Additionally, since October 2010 the Veteran's combined rating has been 80 percent.  See id.  Therefore, the schedular criteria for an award of TDIU have been met.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities have caused him to be unable to maintain substantially gainful employment.  The Veteran has a Bachelor's Degree in Business Management.  See October 2015 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  He last worked in February 2011.  See April 2012 VA Form 21-4192; see also October 2015 VA Form 21-8940.  The evidence of record shows that he previously worked as a claims adjuster, rental agent and commercial underwriter.  See October 2015 VA Form 21-8940.  During the appeal period the Veteran has experienced bilateral foot pain, bilateral knee pain and bilateral shoulder pain.  The February 2011 and September 2016 VA examiners noted the Veteran's reports of flare ups of foot pain with prolonged sitting and ambulation, and that he was only able to stand for approximately 15 minutes.  The Veteran also reported having pain and stiffness in his shoulders and knees bilaterally.  See February 2011 and September 2016 VA Examination Reports.  The September 2016 VA examiner noted that the Veteran's bilateral shoulder disorders caused pain with raising arms overhead, lifting objects and changing clothes.  During his examinations he reported instability and locking in both knees, and was found to have swelling in the knees on physical examination.  The Veteran experienced knee flare ups with prolonged sitting and walking.  Regarding his asthma, the Veteran reported dyspnea on mild exertion, difficulty breathing in warm climates, and severe upper respiratory infection symptoms.  See February 2011 and September 2016 VA Examination reports.  Thus, the Veteran's physical disabilities preclude gainful occupation in a more physical employment position.

Additionally, his service-connected psychiatric disability has caused him to experience chronic sleep impairment (including irregular sleep patterns, nightmares with physiological reactivity, trouble falling asleep, and trouble staying asleep) lack of motivation, lack of concentration, hypervigilance, panic attacks, social isolation, depression, impairment of short-term and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation the mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control (including unprovoked irritability with periods of violence), persistent delusions or hallucinations, and intermittent inability to perform activity activities of daily living (including maintenance of minimal personal hygiene).  The evidence of record shows that these symptoms hinder his ability to focus on work tasks, complete assignments or interact effectively with coworkers or supervisors, as the Veteran reported having conflicts with people at his prior places of employment and that he was terminated from his last position because of problems with attention and concentration.  See September 2016 VA Examination Report.  These reports are corroborated by the information provided from the Veteran's former employers, who noted that the Veteran was terminated from one position because he was unable to complete a training program and that he was under "continuous stress."  See April 2012 VA Form 21-4192.  The Board also acknowledges that the September 2015 private vocational evaluation provided by the Veteran supports the finding that his service-connected disabilities impede his ability to completing tasks, affect his ability to concentrate and consistently attend work.     

As the evidence of record shows that the Veteran's functional impairment caused by his asthma, orthopedic disabilities and PTSD prevent him from working in the types of positions he previously held as well as more physical types of employment, the Board finds that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Withdrawn Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran's representative stated in October 2017 correspondence that the grant of a TDIU would satisfy the Veteran's appeal in full.  See October 30, 2017 Email Correspondence.  The Board interprets this statement as a withdrawal of the Veteran's appeal with regard to the claims of entitlement to service connection for erectile dysfunction and sleep apnea and entitlement to higher ratings for left and right shoulders, left and right knees, bilateral pes planus, PTSD and asthma.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.



ORDER

A TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.

The appeal concerning entitlement to service connection for erectile dysfunction and sleep apnea are dismissed.

The appeal concerning entitlement to higher rating for a left shoulder disability, right shoulder disability left knee disability right knee disability, bilateral pes planus, asthma and PTSD are dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


